ORDER
At slip op. 14213, change “the San Diego County District Attorney contends” to “the State contends.”
With this amendment, the panel has voted to deny the Appellant’s petition for panel rehearing and for rehearing en bane, and the panel voted to deny the Appellee’s petition for rehearing en banc. The full court has been advised of the petition for rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35. The petitions filed by both parties for panel rehearing and for rehearing en banc are DENIED.